18-23538-rdd          Doc 2427      Filed 02/05/19 Entered 02/05/19 19:51:35                     Main Document
                                                 Pg 1 of 22


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                              1
                   Debtors.                                      :      (Jointly Administered)
 ----------------------------------------------------------------x


                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON FEBRUARY 6, 2019 AT 9:00 A.M.



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427       Filed 02/05/19 Entered 02/05/19 19:51:35             Main Document
                                                  Pg 2 of 22


 Location of Hearing:           United States Bankruptcy Court for the Southern District of New York,
                                before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                                300 Quarropas Street, White Plains, New York 10601

 I.        CONTESTED MATTER:

           A.        Debtors’ Motion for Approval of Global Bidding Procedures [ECF No. 429]

                     Response Deadline:       January 26, 2019 at 4:00 p.m.; extended for certain parties.

                     Responses Going Forward:

                               1.    Objection and Reservation of Rights of Pension Benefit Guaranty
                                     Corporation to Debtors’ Sale Motion [ECF No. 2002]

                               2.    Objection of Service.com [ECF Nos. 2029, 2037 and 2130]

                               3.    Objection of the Official Committee of Unsecured Creditors to
                                     Sale of Substantially All of the Debtors Assets to ESL
                                     Investments, Inc. (Unredacted) [ECF No. 2309]

                                         a.      Preliminary Omnibus Objection of the Official
                                                 Committee of Unsecured Creditors of Sears Holdings
                                                 Corporation, et al. to the ESL Proofs of Claim [ECF
                                                 No. 2025]

                               4.    Limited Objection of National Distribution Centers, LLC [ECF
                                     No. 1864]

                                         a.      Supplement to Limited Objection of National
                                                 Distribution Centers, LLC [ECF No. 2376]

                               5.    Primark US Corp.’s Limited Omnibus Objection [ECF No. 1923]

                               6.    Objection and Reservation of Rights of the Kin Landlords [ECF
                                     No. 1930]

                                         a.       Joinder of Kin Landlords in Objection of Various
                                                  Landlords [ECF No. 2395]

                               7.    Limited Objection and Reservation of Rights of Relator Carl
                                     Ireland, Administrator of the Estate of James Garbe [ECF No.
                                     1931]

                               8.    Limited Objection of Argonaut Insurance Company [ECF No.
                                     1943]

                               9.    Objection and Reservation of Rights of Washington Prime Group
                                     Inc. [ECF No. 1945]

                                                        2
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427       Filed 02/05/19 Entered 02/05/19 19:51:35          Main Document
                                                  Pg 3 of 22


                               10.   American Lebanese Syrian Associated Charities, Inc.’s Limited
                                     Objection and Reservation of Rights [ECF No. 1947]

                               11.   Oracle’s Limited Objection to and Reservation of Rights [ECF
                                     No. 1992]

                               12.   Limited Objection and Reservation of Rights of Luxottica Retail
                                     North America Inc. [ECF No. 2011]

                               13.   Reservation of Rights and Limited Objection of Living Spaces
                                     Furniture, LLC [ECF No. 2012]

                                        a.       Declaration of Jeff Seabrook [ECF No. 2221]

                               14.   Objection of Santa Rosa Mall, LLC [ECF No. 2013]

                                        a.       Objection and Reservation of Rights of Santa Rosa
                                                 Mall, LLC [ECF No. 2283]

                               15.   Limited Objection of DFS Services LLC [ECF No. 2024]

                               16.   Objection of Site Centers Corp., et al. [ECF No. 2069]

                                        a.       Supplemental Objection of Weingarten Realty
                                                 Investors [ECF No. 2093]

                                        b.       Declaration of Lee Brody [ECF No. 2218]

                               17.   Objection of Stanley Black & Decker [ECF No. 2072]

                               18.   Limited Objection and Reservation of Rights of Valvoline LLC
                                     [ECF No. 2073]

                                        a.       Amended Limited Objection and Reservation of
                                                 Rights of Valvoline LLC [ECF No. 2114]

                               19.   Limited Objection and Reservation of Rights of LG Electronics
                                     USA, Inc. and LG Electronics Alabama, Inc. [ECF No. 2079]

                               20.   Limited Objection of Simon Property Group, L.P. [ECF No. 2082]

                                        a.       Objection of Simon Property Group, L.P. [ECF No.
                                                 2214]

                               21.   Response of Wilmington Trust, National Association, as Collateral
                                     Agent [ECF No. 2089]

                               22.   Limited Objection of Acadia Realty Limited Partnership, et al.
                                     [ECF No. 2153]


                                                      3
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427       Filed 02/05/19 Entered 02/05/19 19:51:35          Main Document
                                                  Pg 4 of 22


                               23.   Objection and Reservation of Rights of JPMG Manassas Mall
                                     Owner LLC and Poughkeepsie Galleria LLC [ECF No. 2241]

                               24.   Objection and Reservation of Rights of Salmon Run Shopping
                                     Center, L.L.C. and S&R Company of West Seneca NewCo LLC
                                     [ECF No. 2246]

                                          a.       Amended Limited Objection and Reservation of
                                                   Rights of Salmon Run Shopping Center, L.L.C. and
                                                   S&R Company of West Seneca Newco LLC [ECF
                                                   No. 2255]

                                          b.       Limited Objection of JPMG Manassas Mall Owner
                                                   LLC, Poughkeepsie Galleria LLC, Salmon Run
                                                   Shopping Center, L.L.C. and S&R Company of West
                                                   Seneca Newco, LLC [ECF No. 2293]

                               25.   Objection and Reservation of Rights of DGI LS, LLC [ECF No.
                                     2247]

                               26.   Objection and Reservation of Rights of Shillington Plaza, LLC and
                                     Light 125 James West LLC [ECF No. 2248]

                                          a.       Amended Limited Objection and Reservation of
                                                   Rights of Shillington Plaza, LLC and Light 125 James
                                                   West LLC [ECF No. 2251]

                               27.   Amended Limited Objection and Reservation of Rights of JPMG
                                     Manassas Mall Owner LLC and Poughkeepsie Galleria LLC [ECF
                                     No. 2253]

                               28.   Objection of Urban Edge Properties LP and its subsidiaries [ECF
                                     No. 2265]

                               29.   Limited Objection of Stag IV Cheektowaga, LLC [ECF No. 2279]

                               30.   Limited Objection and Reservation of Rights of DGI LSs, LLC,
                                     Shillington Plaza, LLC and Light 125 James West, LLC [ECF No.
                                     2294]

                               31.   Objection of Various Landlords [ECF No. 2380]

                                     a.        Objection to Cure and Adequate Assurance Information of
                                               DART Warehouse Corporation Re Naperville, IL,
                                               Statement of Work, List No. 1964, Contract No.
                                               CW2330726 [ECF No. 2165]

                                     b.        Objection to Cure and Adequate Assurance Information of
                                               DART Warehouse Corporation Re Ontario Warehouse

                                                        4
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427   Filed 02/05/19 Entered 02/05/19 19:51:35       Main Document
                                              Pg 5 of 22


                                       Operating Agreement, List Nos. 1969, 1970, 1971,
                                       Contract No. SHCLCW5955 [ECF No. 2166]

                                 c.    Objection to Cure and Adequate Assurance Information of
                                       DART Warehouse Corporation Re Naperville, IL, Master
                                       Services Agreement, List No. 1967, Contract No.
                                       CW2288705 [ECF No. 2167]

                                 d.    Objection to Cure and Adequate Assurance Information of
                                       DART Warehouse Corporation Re Naperville, IL,
                                       Warehouse Sublease, List No. 1968, Contract No.
                                       SHCLCW5956 [ECF No. 2168]

                                 e.    Objection to Cure and Adequate Assurance of DART
                                       Warehouse Corporation Re: Dedeaux Inland Empire
                                       Properties Re Ontario Warehouse Lease, Lease No. 347,
                                       Contract No. S8729-73-A [ECF No. 2169]

                                 f.    Objection to Cure and Adequate Assurance Information of
                                       DART International Re Fleet Transportation Agreement,
                                       List Nos. 1965-1966, Contract Nos. 520768-518187 [ECF
                                       No. 2170]

                                 g.    Joinder by DART Warehouse Corporation and Dedeaux
                                       Inland Empire Properties [ECF No. 2382]

                                 h.    Objection of K-Bay Plaza, LLC [ECF No. 1824]

                                 i.    Joinder by K-Bay Plaza, LLC [ECF No 2407]

                                 j.    Objection of Forbes/Cohen Florida Properties, L.P. [ECF
                                       No. 1932]

                                 k.    Amendment to Objection of Forbes/Cohen Florida
                                       Properties, L.P. [ECF No. 2411]

                                 l.    Objection and Reservation of Rights of Richards Canal
                                       Street Property, LLC [ECF No. 2115]

                                 m.    Joinder of Richards Canal Street Property, LLC [ECF No.
                                       2415]

                                 n.    Objection and Reservation of Rights of the MCG Landlords
                                       [ECF No. 2375]

                                 o.    Joinder of MCG Landlords [ECF No. 2416]

                                 p.    Objection of Prep Hanover Real Estate LLC [ECF No.
                                       1903]

                                                 5
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427       Filed 02/05/19 Entered 02/05/19 19:51:35        Main Document
                                                  Pg 6 of 22


                                     q.     Joinder of Prep Hanover Real Estate LLC [ECF No. 2418]

                                     r.     Objection of Vornado Realty L.P. and Certain of its
                                            Wholly-Owned and Controlled Subsidiaries, as Landlord
                                            [ECF No. 2109]

                                     s.     Joinder by Vornado Realty L.P. [ECF No. 2422]

                     Related Documents:

                               32.   Debtors’ Omnibus Reply [ECF No. 2328]

                               33.   Restructuring Subcommittee’s Response [ECF No. 2320]

                               34.   ESL’s Omnibus Response [ECF No. 2352]

                                     a.     (Corrected) ESL’s Omnibus Response in Support of the
                                            Going Concern Sale Transaction [ECF No. 2379]

                               35.   Notice of Revised Proposed Sale Order [ECF No. 2332]

                               36.   Notice of Filing Second Revised Proposed Order [ECF No. 2378]

                               37.   Declaration of Brandon Aebersold in Support of Sale [ECF No.
                                     2335]

                               38.   Declaration of Mohsin Meghji in Support of Sale [ECF No. 2336]

                               39.   Declaration of William Transier in Support of Sale [ECF
                                     No. 2341]

                               40.   Declaration of Michael Welch in Support of Sale [ECF No. 2342]

                               41.   Declaration of Sunny Singh in Support of Sale [ECF No. 2344]

                               42.   Declaration of Alan Carr in Support of Sale [ECF No. 2321]

                               43.   Declaration of Robert A. Riecker in Support of Sale [ECF
                                     No. 2339]

                               44.   Declaration of Andrew Weaver in Support of Sale [ECF No. 2355]

                               45.   Declaration of Kunal S. Kamlani in Support of Sale [ECF
                                     No. 2356]

                               46.   Notice of Initial Assigned Agreements [ECF No. 2349]

                               47.   Notice of Successful Bidder and Sale Hearing [ECF No. 1730]



                                                      6
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427       Filed 02/05/19 Entered 02/05/19 19:51:35          Main Document
                                                  Pg 7 of 22


                               48.   Order Approving Global Bidding Procedures and Granting Related
                                     Relief [ECF No. 816]

                               49.   Ombudsman Report for the Period of 11/1/2018 through 2/1/2019
                                     [ECF No. 2340]

                                     a.      (Corrected) Report of the Consumer Privacy Ombudsman
                                             (Global Asset Sale Transaction) [ECF No. 2392]

                     Related Cure Notices:

                               50.   Notice of Cure Costs and Potential Assumption and Assignment of
                                     Executory Contracts and Unexpired Leases in Connection with
                                     Global Sale Transaction [ECF No. 1731]

                               51.   Supplemental Notice of Cure Costs and Potential Assumption and
                                     Assignment of Executory Contracts and Unexpired Leases in
                                     Connection with Global Sale Transaction [ECF No. 1774]

                               52.   Notice of Assumption and Assignment in Connection with Sale of
                                     Sears Home Improvement Business [ECF No. 901]

                               53.   Supplemental Notice of Assumption and Assignment in
                                     Connection with Sale of Sears Home Improvement Business [ECF
                                     No. 1054]

                               54.   Notice of Filing of Revised List of Initial Assigned Agreements in
                                     Connection with Global Sale Transaction [ECF No. 2377]

                     Adjourned Responses:

                               55.   Cure Objection of MacDade Mall Associates, L.P. (Store #3597)
                                     [ECF No. 1733]

                               56.   Objection of PREIT Services, LLC, as Agent for PR North
                                     Dartmouth LLC [ECF No. 1747]

                               57.   Limited Objection of Apex Tool Group, LLC [ECF No. 1759]

                               58.   Sherthal LLC’s Cure Claim Objection for Store No. 4421 (North
                                     Hollywood, California) [ECF No. 1769]

                               59.   Objection of Union Center Realty, LLC (Store No. 3268) [ECF
                                     No. 1771]

                               60.   Objection of Waste Management National Services, Inc. and its
                                     Affiliates [ECF No. 1783]

                               61.   ePossibilites USA Ltd.’s Limited Objection [ECF No. 1804]

                                                       7
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427       Filed 02/05/19 Entered 02/05/19 19:51:35         Main Document
                                                  Pg 8 of 22


                               62.   Objection of Van Hook Service Co., Inc. [ECF No. 1805]

                                        a.       Objection of Van Hook Service Co., Inc. [ECF No.
                                                 2390]

                               63.   Objection of BT Granite Run, LP, BT Pleasant Hills LP, Capital
                                     Enterprises, Inc., and PREIT Services, LLC, as Agent for PR
                                     Financing Limited Partnership and PR Capital City Limited
                                     Partnership [ECF No. 1806]

                               64.   Objection of Lennox International Inc. and Lennox National
                                     Account Services, LLC [ECF No. 1807]

                               65.   Limited Objection of Winiadaewood Electronics America, Inc.
                                     [ECF No. 1809]

                               66.   Objection by West Orange Plaza (Store No. 9413) [ECF No. 1810]

                               67.   Objection of Levcom Wall Plaza Associates (Store No. 7602)
                                     [ECF No. 1813]

                               68.   Objection of First Real Estate Investment Trust of New Jersey
                                     (Store #3202) [ECF No. 1815]

                               69.   Objection of RD Management LLC, as agent for FB Billerica
                                     Realty Investors LLC [ECF No. 1817]

                               70.   Objection of Cascade Water Services [ECF No. 1818]

                               71.   Objection of Cigna Entities [ECF No. 1820]

                               72.   Cure Claim Objection of Cleva North America and Cleva Hong
                                     Kong [ECF No. 1821]

                               73.   Objection of WashREIT Frederick County Square LLC (Store No.
                                     3131) [ECF No. 1829]

                               74.   Objection of John C. Adams and Kennylugenia Adams [ECF No.
                                     1830]

                               75.   247.ai, Inc.’s Objection to Cure Amount and Reservation of Rights
                                     [ECF No. 1831]

                                        a.       Renewed Objection to Cure Amount and Reservation
                                                 of Rights [ECF No. 2389]

                               76.   CBL & Associates Management, Inc.’s Limited Objection [ECF
                                     No. 1832]



                                                      8
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427       Filed 02/05/19 Entered 02/05/19 19:51:35         Main Document
                                                  Pg 9 of 22


                               77.   CBL & Associates Management, Inc.’s Limited Objection [ECF
                                     No. 1833]

                               78.   Limited Objection of Sears Hometown and Outlet Stores, Inc.
                                     [ECF No. 1835]

                               79.   Objection of Izek Shomof and Aline Shomof Irrevocable
                                     Children’s Trust dated February 11, 1999, Vegas Group, LLC, and
                                     East River Group, LLC [ECF No. 1837]

                               80.   Limited Objection of East Penn Manufacturing Co. [ECF No.
                                     1838]

                               81.   Objection and Joinder of Kimco Realty Corporation [ECF No.
                                     1839]

                               82.   Seven Springs Limited Partnership’s Objection [ECF No. 1840]

                               83.   Cure Objection by Microsoft [ECF No. 1842]

                               84.   Limited Objection of Urschel Development Corporation (Store No.
                                     7042) [ECF No. 1844]

                               85.   Lakewood Shopping Center, LLC’s Objection and Reservation of
                                     Rights [ECF No. 1845]

                               86.   Objection of Accertify, Inc. [ECF No. 1846]

                               87.   Objection of Colonial Properties, LLC [ECF No. 1847]

                               88.   Objection of JW Mitchell Company, LLC [ECF No. 1848]

                               89.   4th Street South II, LLC’s Cure Objection, Adequate Assurance
                                     Objection and Demand for Adequate Protection [ECF No. 1850]

                               90.   Cure Objection by LinkedIn [ECF No. 1852]

                               91.   Objection by Oster Yorktown Properties, LLC (Store Number
                                     9414) [ECF No. 1853]

                               92.   Objection of The Davis Companies [ECF No. 1854]

                               93.   Cure Objection of Saul Subsidiary I Limited Partnership (Store
                                     #1304) [ECF No. 1855]

                               94.   Objection to Proposed Assumption and Assignment of Contracts
                                     with TeleSight, LLC d/b/a ERC Market Research (Nos. 2690,
                                     2691, and 2692) on Account of Proposed Cure Costs [ECF No.
                                     1856]


                                                      9
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35         Main Document
                                                   Pg 10 of 22


                               95.    Limited Objection of Globant LLC [ECF No. 1858]

                               96.    Ramco Jackson Crossing SPE, LLC’s Limited Objection and
                                      Reservation of Rights [ECF Nos. 1859]

                               97.    Objection of Haier US Appliance Solutions, Inc. d/b/a GE
                                      Appliances [ECF No. 1860]

                               98.    Limited Objection of Southwest Sign Group, Inc., d/b/a Apex Sign
                                      Group [ECF No. 1861]

                               99.    Limited Objection of Rebuilding Together, Inc. [ECF No. 1863]

                               100.   Objection of Little Caesar Enterprises, Inc. [ECF No. 1865]

                               101.   FG, LLC’s Cure Claim Objection for Store No. 7648 (Mauston,
                                      Wisconsin) and Reservation of Rights [ECF No. 1866]

                               102.   Objection of Tutu Park Limited (Store No. 3829) [ECF No. 1867]

                               103.   Objection of Willis Towers Watson PLC, Willis Towers Watson
                                      US LLC, Towers Watson Investment Services, Inc., and Their
                                      Affiliates [ECF No. 1868]

                               104.   Tata America International Corporation’s Objection [ECF No.
                                      1869]

                               105.   Objection of MCS Hemet Valley Center LLC [ECF No. 1870]

                               106.   Limited Response of Cardtronics USA, Inc. [ECF No. 1871]

                               107.   R.R. Donnelley & Sons Company’s Objection [ECF No. 1873]

                               108.   Limited Objection of QKC Maui Owner, LLC [ECF No. 1874]

                               109.   Objection of the Nielsen Company (US), LLC [ECF No. 1875]

                               110.   Objection of McLane Company, Inc. [ECF No. 1877]

                               111.   Limited Objection of McDonald’s Corporation [ECF No. 1878]

                                         a.       Supplement to Limited Objection of McDonald’s
                                                  Corporation [ECF No. 2365]

                               112.   The Taubman Landlords’ Cure Claim Objection [ECF No. 1879]

                               113.   Limited Objection and Reservation of Rights of Royal Appliance
                                      Mfg. Co., Inc., d/b/a TTI Floor Care North America, Inc. [ECF
                                      No. 1880]


                                                       10
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35          Main Document
                                                   Pg 11 of 22


                               114.   Objection of Scents of Worth, Inc. [ECF No. 1881]

                               115.   Objection of Luxottica Retail North America Inc. [ECF No. 1882]

                               116.   Alatex-Tenn, Ltd’s Cure Claim Objection for Store 9621
                                      (Lebanon, Tennessee) [ECF No. 1883]

                               117.   Objection of the Joe and Frances McCann Family Limited
                                      Partnership (Store #7033) [ECF No. 1887]

                               118.   Objection of Vehicle Service Group, LLC d/b/a Rotary Lift-Dover
                                      Company [ECF No. 1888]

                               119.   Objection of Wolf Family Series LP d/b/a Series III, Wolf Family
                                      Series LP d/b/a Series VII, Ontario Enterprises of the Wolf Family
                                      Series LP [ECF No. 1889]

                               120.   Objection of Greenhorn Ventures LLC [ECF No. 1891]

                               121.   Walter Investments, LP Cure Claim Objection for Store 4389
                                      (McAllen, Texas) [ECF No. 1895]

                               122.   Limited Objection of Midwest Tool and Cutlery Company [ECF
                                      No. 1898]

                               123.   Limited Objection of Team Design Lighting & Construction, LLC
                                      [ECF No. 1901]

                               124.   Wal-go Associates LLC’s Cure Claim Objection for Store 9122
                                      (Warsaw, Indiana) [ECF No. 1905]

                               125.   Objection of Horwood Marcus & Berk Chartered [ECF No. 1908]

                               126.   Limited Objection of National Health Information Network, Inc.
                                      and PDX Inc. [ECF No. 1910]

                               127.   Limited Objection of DXC Technology Services LLC to Proposed
                                      Cure Amount and Reservation of Rights [ECF No. 1911]

                               128.   Objection of Matson Navigation Company, Inc. [ECF No. 1913]

                               129.   Limited Cure Claim Objection of the Chamberlain Group, Inc.
                                      [ECF No. 1915]

                               130.   International Business Machines Corporation’s Objection [ECF
                                      No. 1917]

                               131.   Limited Objection of DXC Technology Services LLC [ECF No.
                                      1918]


                                                       11
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35         Main Document
                                                   Pg 12 of 22


                               132.   Objection of Aspen Refrigerants, Inc. [ECF No. 1919]

                                      a.     Renewed Objection and Reservation of Rights of Aspen
                                             Refrigerants, Inc. [ECF No. 2406]

                               133.   Objection of Infosys Limited [ECF No. 1920]

                               134.   Objection of NorthStar Group Services, Inc. [ECF No. 1921]

                               135.   Limited Objection and Reservation of Rights of the J.M. Smucker
                                      Company [ECF No. 1925]

                               136.   Ecolab Inc.’s Limited Objection and Reservation of Rights [ECF
                                      No. 1926]

                               137.   Limited Objection of Fringe Area (II), S.E. [ECF No. 1927]

                               138.   Objection of Church Street, LLC (Store No. 4016) [ECF No.
                                      1928]

                               139.   Conditional Opposition of Sunshine Shopping Center Inc. [ECF
                                      No. 1929]

                               140.   Affidavit of Molly Stengel in Support of Church Street LLCs
                                      (Store No. 4016) Objection [ECF No. 1933]

                               141.   Objection of Mauldin at Butler, LLC (Store No. 7274) [ECF No.
                                      1934]

                               142.   Limited Objection and Reservation of Rights of United Parcel
                                      Service, Inc. and Its Affiliates [ECF No. 1936]

                               143.   Objection of Avenel Realty Associates, LLC to the Cure Notice for
                                      the Lease of the Property Located at 1550 St. George Avenue,
                                      Avenel, N.J. and Reservation of Rights [ECF No. 1937]

                               144.   Objection and Reservation of Rights of Caparra Center Associates,
                                      LLC (Store No. 4490) [ECF No. 1938]

                               145.   Limited Objection of Garda CL Great Lakes, Inc. [ECF No. 1939]

                               146.   Statement of Jackson Shopping Village, LLLP, a Nevada Limited
                                      Liability Limited Partnership, Successor in Interest to Flamingo
                                      Sandhill, a California General Partnership [ECF No. 1941]

                               147.   Objection of Johnson Controls, Inc. [ECF No. 1942]

                               148.   Objection and Reservation of Rights of HomeGoods, Inc. [ECF
                                      No. 1946]


                                                       12
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35            Main Document
                                                   Pg 13 of 22


                               149.   Reservation of Rights of the Kroger Co. [ECF No. 1948]

                               150.   Reservation of Rights of Macy’s West Stores, Inc. [ECF
                                      No. 1949]

                               151.   Limited Objection of Experian Information Solutions, Inc. [ECF
                                      No. 1950]

                               152.   Limited Objection of Automotive Rentals, Inc. and ARI Fleet LT
                                      [ECF No. 1952]

                               153.   Objection of Epicor Software Corporation F/K/A Activant
                                      Solutions, Inc. [ECF No. 1953]

                               154.   Objection of City of Minneapolis [ECF No. 1954]

                               155.   Limited Objection of CompuCom Systems, Inc. [ECF No. 1955]

                               156.   Objection of Midwood Management Corp. [ECF No. 1957]

                               157.   Objection of CFP Fire Protection, Inc. [ECF No. 1958]

                               158.   Limited Objection and Reservation of Rights of Riskonnect, Inc.
                                      [ECF No. 1959]

                               159.   Limited Objection of Plaza Las Americas, Inc. [ECF No. 1961]

                               160.   Objection of CenturyLink Communications, LLC and Level 3
                                      Communications, LLC [ECF No. 1963]

                               161.   Objection of Werner Enterprises, Inc. [ECF No. 1964]

                               162.   Limited Objection of Pratt Corrugated Holdings, Inc. [ECF
                                      No. 1965]

                               163.   Limited Objection of CA, Inc. [ECF No. 1968]

                               164.   Limited Objection of Plaza del Caribe, S.E. [ECF No. 1970]

                               165.   Limited Objection and Reservation of Rights of Cheddars Casual
                                      Café, Inc., Rare Hospitality International Inc., and Rare Hospitality
                                      Management, LLC [ECF No. 1973]

                               166.   LBG Hilltop, LLC’s Cure Claim Objection for Store No. 1788
                                      (Richmond, California) [ECF No. 1975]

                               167.   Objection of PeopleReady, Inc. [ECF No. 1976]

                               168.   LBG Medford, LLC’s Protective Cure Claim Objection [ECF No.
                                      1977]

                                                       13
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35         Main Document
                                                   Pg 14 of 22


                               169.   Objection by SupplyLogix LLC [ECF No. 1979]

                               170.   Response of Everlast World’s Boxing Headquarters Corp. [ECF
                                      No. 1980]

                                         a.       Supplemental Response of Everlast World’s Boxing
                                                  Headquarters Corp. [ECF No. 2372]

                               171.   Limited Objection and Reservation of Rights of Aramark
                                      Corporation and Certain of its Affiliates [ECF No. 1982]

                               172.   Objection of CAPREF Burbank LLC to Proposed Cure Amount
                                      [ECF No. 1983]

                               173.   Amazon’s Limited Objection and Reservation of Rights [ECF No.
                                      1986]

                               174.   Limited Protective Objection of XPO Last Mile, Inc. [ECF No.
                                      1987]

                               175.   Cure and Adequate Assurance Objection by Brooks Shopping
                                      Center Partners, LLC [ECF No. 1990]

                               176.   Sale, Cure, and Adequate Assurance Objection by Westfield, LLC
                                      and Certain of its Affiliates [ECF No. 1991]

                               177.   Limited Objection by Concord Mall LP [ECF No. 1993]

                               178.   Google LLC’s Limited Objection and Reservation of Rights [ECF
                                      No. 1995]

                                         a.       Google LLC’s Limited Objection and Reservation of
                                                  Rights [ECF No. 2201]

                               179.   Limited Objection and Reservation of Rights of ADT LLC d/b/a
                                      Protection One [ECF No. 1996]

                               180.   Cure Costs and Adequate Assurance Objection of Infinite
                                      Peripherals, Inc. [ECF No. 1999]

                               181.   Limited Objection of Icon DE Holdings LLC and Icon NY
                                      Holdings LLC [ECF No. 2000]

                                         a.      Statement and Request for Clarification of Icon DE
                                                 Holdings LLC and Icon NY Holdings LLC [ECF No.
                                                 2370]

                               182.   Lakin Tire West Incorporated’s Limited Objection and Reservation
                                      of Rights [ECF No. 2001]


                                                       14
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35         Main Document
                                                   Pg 15 of 22


                               183.   Objection and Reservation of Rights of Washington Prime Group
                                      Inc. [ECF No. 2003]

                               184.   Objection of Bonnier Corporation [ECF No. 2005]

                               185.   Objection of Felix Calls, LLC [ECF No. 2006]

                               186.   Objection of GlobalTranz Enterprises, Inc. [ECF No. 2008]

                               187.   Objection of Adam Levine Productions, Inc. [ECF No. 2009]

                               188.   Supplemental Objection of Luxottica Retail North America Inc.
                                      [ECF No. 2010]

                               189.   Royal Consumer Products, LLC’s Limited Objection and
                                      Reservation of Rights [ECF No. 2014]

                               190.   Limited Objection and Reservation of Rights of Schindler Elevator
                                      Corporation [ECF No. 2015]

                               191.   Objection and Reservation of Rights of Extreme Networks, Inc.
                                      [ECF No. 2016]

                               192.   Objection and Reservation of Rights of Sitel Operating
                                      Corporation [ECF No. 2017]

                               193.   Korpack, Inc.’s Objection [ECF No. 2018]

                               194.   Limited Objection and Reservation of Rights of Wolverine World
                                      Wide, Inc. [ECF No. 2019]

                               195.   Limited Objection of Securian Financial Group, Inc. and Securian
                                      Life Insurance [ECF No. 2020]

                               196.   Limited Objection and Reservation of Rights of ICON Health &
                                      Fitness, Inc. [ECF No. 2021]

                               197.   Limited Objection and Reservation of Rights of RetailNext, Inc.
                                      [ECF No. 2022]

                               198.   Limited Objection and Reservation of Rights of the Administration
                                      Agreement Parties [ECF No. 2023]

                               199.   Stockton Mariposa, LLC’s Objection and Reservation of Rights
                                      [ECF No. 2026]

                               200.   Limited Objection and Reservation of Rights of Virginia Surety
                                      Company, Inc. [ECF No. 2027]

                               201.   Objection of TOTE, Inc. [ECF No. 2036]

                                                       15
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35           Main Document
                                                   Pg 16 of 22


                               202.   Objection of Norton Mailman Associates [ECF No. 2049]

                               203.   Limited Objection of CrossCom National LLC [ECF No. 2050]

                               204.   Limited Objection of Tri-County Mall, LLC [ECF No. 2054]

                               205.   Objection and Reservation of Rights of NW Gaithersburg LLC
                                      [ECF No. 2056]

                               206.   Objection of Amazon Web Services, Inc. [ECF No. 2057]

                               207.   Chervon (HK), Ltd.’s Limited Objection [ECF No. 2059]

                               208.   Reservation of Rights of TmaxSoft, Inc. [ECF No. 2060]

                               209.   Objection of Site Centers Corp., Trustees of the Estate of Bernice
                                      Pauahi Bishop, et al. [ECF No. 2063]

                                         a.        Supplemental Objection of The Trustees of the Estate
                                                   of Bernice Pauahi Bishop, d/b/A Kamehameha
                                                   Schools [ECF No. 3246]

                               210.   Limited Objection of 1055 Hanover, LLC and Joinder in Limited
                                      Objection of 1 Imeson Park Blvd., LLC [ECF No. 2064]

                               211.   Limited Objection of Fedex Supply Chain, Inc. [ECF No. 2065]

                               212.   Limited Objection of Fedex Custom Critical, Inc. [ECF No. 2066]

                               213.   Cure Objection of Liberty Property Limited Partnership [ECF
                                      No. 2074]

                               214.   Limited Objection of Cape Town Plaza LLC and New Westgate
                                      Mall LLC [ECF No. 2075]

                               215.   Limited Objection of American Greetings Corporation [ECF No.
                                      2076]

                               216.   Objection of AT&T [ECF No. 2077]

                               217.   Objection of Cardinal Health 110 LLC [ECF No. 2078]

                               218.   Objection of Simon Property Group, L.P. [ECF No. 2080]

                               219.   Limited Objection of Community Unit School District 300 [ECF
                                      No. 2087]

                               220.   Limited Objection of Apex Systems, LLC [ECF No. 2088]



                                                       16
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35          Main Document
                                                   Pg 17 of 22


                               221.   Limited Objection and Reservation of Rights of ServiceNow, Inc.
                                      [ECF No. 2090]

                               222.   Limited Objection of Orkin, LLC [ECF No. 2091]

                               223.   Limited Objection of The Core Organization [ECF No. 2098]

                               224.   Objection of Interprop Bedford, LLC, as Landlord [ECF
                                      No. 2107]

                               225.   Notice of Errata Regarding Reservation of Rights of TmaxSoft,
                                      Inc. (ECF No. 2060) [ECF No. 2113]

                               226.   Objection of Federal Construction, Inc. [ECF No. 2126]

                               227.   Objection of Manco Florida Associates, LLC [ECF No. 2128]

                               228.   Objection of Niagra Bottling, LLC [ECF No. 2131]

                               229.   Limited Objection of Drayton Plains (MI), LLC [ECF No. 2140]

                               230.   Limited Objection of Acadia Realty Limited Partnership, et al.
                                      [ECF No. 2147]

                               231.   Objection of AmCap Wilson II, LLC and Wilson Norridge, LLC
                                      [ECF No. 2151]

                               232.   Limited Objection of Shidler/West Finance Partners V L.P. [ECF
                                      No. 2155]

                               233.   Limited Objection and Reservation of Rights of U.S. Bank
                                      National Association d/b/a U.S. Bank Equipment Finance [ECF
                                      No. 2156]

                               234.   Cure Objection and Reservation of Rights of Shaler Zamagias
                                      Limited Partnership [ECF No. 2157]

                               235.   Limited Objection and Reservation of Rights of Maynardville Pike
                                      LP [ECF No. 2160]

                               236.   Limited Objection and Preservation of Rights of Plaza Juana Diaz
                                      Inc. [ECF No. 2174]

                               237.   Objection and Joinder of Alan Robbins, et al. [ECF No. 2179]

                               238.   Ciuffo Family Trust/Trust A Limited Objection and Reservation of
                                      Rights [ECF No. 2181]

                               239.   Objection of Wangard Partners, Inc. [ECF No. 2184]


                                                       17
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35         Main Document
                                                   Pg 18 of 22


                               240.   Objection of Grand Central Plaza, LLC [ECF No. 2189]

                               241.   Objection of Phillips Edison & Company [ECF No. 2190]

                               242.   Objection of Canon Financial Services, Inc. [ECF No. 2191]

                               243.   Objection of SWZ, LLC [ECF No. 2192]

                               244.   Limited Objection of Centerpoint Properties Trust [ECF No. 2193]

                               245.   Kelleymeyer Bergensons Services, LLC’s Limited Objection and
                                      Reservation of Rights [ECF No. 2196]

                               246.   Objection of SVAP Pompano Citi Centre II, L.P., SVAP Golf Mill
                                      Retail II, L.P. and SVAP II Stones River, LLC [ECF No. 2197]

                               247.   MOAC Mall Holding LLC’s Objection [ECF No. 2199]

                               248.   Objection and Reservation of Rights of North Plaza III, LLC,
                                      North Plaza II, LLC, North Plaza I, LLC [ECF No. 2200]

                               249.   Objection of Trinet Essential Facilities XXVII, Inc. [ECF No.
                                      2203]

                               250.   Objection of A.R.E. Investment Co. [ECF No. 2205]

                               251.   Limited Objection and Reservation of Rights of Maersk Agency,
                                      U.S.A., Inc. [ECF No. 2206]

                               252.   Limited Objection and Reservation of Rights of U.S. Security
                                      Associates, Inc. [ECF No. 2207]

                               253.   Objection of Great Eastern Corporation d/b/a North River Village
                                      GEC, LLC [ECF No. 2211]

                               254.   Limited Objection and Reservation of Rights of CIVF V-
                                      OH1M03, LLC [ECF No. 2212]

                               255.   Objection of Starboard Platform Brighton JV LLC [ECF
                                      No. 2213]

                               256.   Objection of Sunshine Shopping Center Inc. [ECF No. 2215]

                               257.   Limited Objection of East Penn Manufacturing Co. [ECF No.
                                      2219]

                               258.   Objection of RD Management LLC, as agent for Fitchburg MFB,
                                      LLC and MFB University Mall S LLC [ECF No. 2222]

                               259.   Objection of 5330 Crosswind, LLC [ECF No. 2223]

                                                       18
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35         Main Document
                                                   Pg 19 of 22


                               260.   Objection of GFI-Glendale Investments Limited Partnership [ECF
                                      No. 2224]

                               261.   Limited Objection and Reservation of Rights of Yoder-17th Street
                                      Properties, LLC [ECF No. 2226]

                               262.   Statement of the KCD Indenture Trustee Regarding [ECF No.
                                      2227]

                               263.   Objection and Reservation of Rights of Certain NW Properties
                                      Landlords [ECF No. 2230]

                               264.   Limited Objection and Reservation of Rights of Greensboro Lease
                                      Management, L.L.C. [ECF No. 2232]

                                      a.     Joinder of Greensboro Lease Management, L.L.C [ECF
                                             No. 2405]

                               265.   Limited Objection and Reservation of Rights of Direct Energy
                                      Business, LLC [ECF No. 2235]

                               266.   Limited Objection and Reservation of Rights of WSSR, LLC
                                      [ECF No. 2236]

                               267.   Supplemental Notice of Cure Costs and Potential Assumption and
                                      Assignment of Executory Contracts and Unexpired of Broad Street
                                      Station LLC c/o Collett [ECF No. 2238]

                               268.   Limited Objection and Reservation of Rights of Berkeley Mall,
                                      LLC [ECF No. 2239]

                               269.   Supplemental Notice of Cure Costs and Potential Assumption and
                                      Assignment of Executory Contracts and Unexpired Leases of GC
                                      Columbia, LLC, El Centro Mall, LTD. [ECF No. 2244]

                               270.   Limited Objection of Electrolux Home Products, Inc. [ECF No.
                                      2249]

                               271.   Objection of Berkshire Mall LP [ECF No. 2254]

                               272.   Joinder of S-Tract, LLC in the Limited Objection of Acadia Realty
                                      Limited Partnership, et al. [ECF No. 2258]

                               273.   Objection of Manlaw Investment Company, Ltd. [ECF No. 2259]

                               274.   Objection of International Union, UAW, United Steelworkers,
                                      Workers United [ECF No. 2260]

                               275.   Objection and Reservation of Rights of the Kin Landlords [ECF
                                      No. 2261]
                                                      19
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35           Main Document
                                                   Pg 20 of 22


                               276.   Objection and Reservation of Rights of Westfall Town Center JV
                                      [ECF No. 2262]

                               277.   Objection of Landlords Affiliated with LBA Realty LLC [ECF
                                      No. 2264]

                               278.   Declaration of Perry Schonfeld Supporting Objection of Landlords
                                      Affiliated with LBA Realty LLC [ECF No. 2267]

                               279.   Objection and Reservation of Rights of Camegaran, LLC [ECF
                                      No. 2268]

                               280.   Supplemental Objection of Willis Towers Watson PLC, Willis
                                      Towers Watson US LLC, Towers Watson Investment Services,
                                      Inc., and Their Affiliates [ECF No. 2269]

                               281.   Objection and Reservation of Rights [ECF No. 2275]

                               282.   Objection of Prologis, L.P., KTR LV Loan LLC and KTR Ohio
                                      LLC [ECF No. 2277]

                               283.   Objection of Steel 1111 LLC [ECF No. 2278]

                               284.   Objection of Colonial Properties, LLC [ECF No. 2280]

                               285.   Objection of Steven Bruce as Trustee of the Steven Bruce
                                      Revocable Trust, a trust formed under the laws of the State of
                                      California [ECF No. 2281]

                               286.   Objection of GroupBy USA, Inc. [ECF No. 2282]

                               287.   Objection of Biltmore Commercial Properties I, LLC [ECF No.
                                      2284]

                               288.   Objection of Groveport Lynx, LLC of Groveport Lynx LLC [ECF
                                      No. 2285]

                               289.   Objection of Wolf Family Series LP d/b/a Series III, Ontario
                                      Enterprises of the Wolf Family Series LP. [ECF No. 2286]

                               290.   Objection of Lawrence Mart, LLC [ECF No. 2287]

                               291.   Objection of GLP US Management, LLC and its affiliates [ECF
                                      No. 2288]

                               292.   Objection of Libby Dial Enterprises, LLC [ECF No. 2291]

                               293.   Amended Objection and Joinder of Kimco Realty Corporation
                                      [ECF No. 2297]


                                                       20
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427        Filed 02/05/19 Entered 02/05/19 19:51:35           Main Document
                                                   Pg 21 of 22


                               294.   Objection of Bradshaw Westwood Trust [ECF No. 2299]

                               295.   Objection and Reservation of Rights of Retail Opportunity
                                      Investments Corp. [ECF No. 2305]

                               296.   Objection of and Reservation of Rights by Seritage SRC Finance
                                      LLC and Seritage KMT Finance LLC, as Landlord [ECF No.
                                      2308]

                               297.   Limited Objection and Reservation of Rights of Beeline.com, Inc.
                                      [ECF No. 2310]

                               298.   Response of Samil Solutions, Strong Progress Garment Factory
                                      Company LTD, Helen Andrews Inc., Mien Co., Ltd. [ECF No.
                                      2318]

                               299.   Objection and Reservation of Rights of Whirlpool Corporation
                                      [ECF No. 2368]

                               300.   Objection of Quest Resource Management Group LLC [ECF No.
                                      2330]

                               301.   Objection of Store No. 8768 Lessors [ECF No. 2354]

                               302.   Limited Objection of M&G Jewelers, Inc. [ECF No. 2397]

                     Resolved Responses:


                               303.   Objection of Blue Cross and Blue Shield of Illinois, a Division of
                                      Health Care Service Corporation, a Mutual Legal Reserve [ECF
                                      No. 1876] (cure and adequate assurance objections remain
                                      adjourned)

                               304.   Limited Objection and Reservation of Rights of SAP Industries,
                                      Inc. [ECF No. 1886]

                               305.   Limited Objection of Cross Country Home Services, Inc. [ECF
                                      No. 1893]

                               306.   Objection of the Chubb Companies [ECF No. 1900]

                               307.   Objection of Salesforce.com, Inc. [ECF No. 1981] (cure objection
                                      remains adjourned)

                                         a.        Supplemental Objection of Salesforce.com, Inc.
                                                   [ECF No. 2252]

                               308.   Objection of Cisco Systems, Inc. [ECF No. 1988] (cure objection
                                      remains adjourned)
                                                       21
 WEIL:\96903564\3\73217.0004
18-23538-rdd          Doc 2427     Filed 02/05/19 Entered 02/05/19 19:51:35           Main Document
                                                Pg 22 of 22


                     Status: This matter is going forward on a contested basis with respect to the
                     responses identified under Responses Going Forward other than Cure Objections
                     for contracts or leases that are Initial Assigned Agreements, which are adjourned
                     to a date to be announced.

 Dated: February 5, 2019
        New York, New York
                                               /s/ Sunny Singh
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               Ray C. Schrock, P.C.
                                               Jacqueline Marcus
                                               Garrett A. Fail
                                               Sunny Singh
                                               Jessica Liou

                                               Attorneys for Debtors and
                                               Debtors in Possession




                                                     22
 WEIL:\96903564\3\73217.0004
